     Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 1 of 32 Page ID #:661



        Jeffrey Francis Craft (SBN 147186)     Manny Caixeiro (Bar No. 320473)
 1      jcraft@devlinlawfirm.com               manny.caixeiro@dentons.com
        DEVLIN LAW FIRM LLC                    DENTONS US LLP
 2      1731 Fox Springs Circle,               601 South Figueroa Street Suite 2500
        Newbury Park, CA 91320                 Los Angeles, CA 90017
 3                                             Telephone: (213) 892-5010
        Timothy Devlin (pro hac vice)          Facsimile: (213) 623-9924
 4      tdevlin@devlinlawfirm.com
        Leonard Monfredo (pro hac vice)        Timothy Carroll (Of Counsel and pro
 5      lmonfredo@devlinlawfirm.com            hac vice application to be filed)
        DEVLIN LAW FIRM LLC                    tim.carroll@dentons.com
 6      1526 Gilpin Avenue                     DENTONS US LLP
        Wilmington, DE 19806                   233 South Wacker Drive Suite 5900
 7      Telephone: (302) 449-9010              Chicago, IL 60606-6361
        Facsimile: (302) 353-4251              Telephone: (312) 876-8000
8                                              Facsimile: (312) 876-7934
        Attorneys for Helios Streaming, LLC,
 9      and Ideahub, Inc.                      Attorneys For Defendants
                                               Starz Entertainment, LLC, and Lions
10                                             Gate Entertainment Corp.
11

12                         UNITED STATES DISTRICT COURT
13
                         CENTRAL DISTRICT OF CALIFORNIA
14
       HELIOS STREAMING, LLC, and              Case No.: 8:19-cv-02140-JVS-ADS
15     IDEAHUB, INC.,
16                                             STIPULATED PROTECTIVE
                   Plaintiffs,                 ORDER
17           vs.
18

19 STARZ ENTERTAINMENT, LLC, and
   LIONS GATE ENTERTAINMENT
20
   CORP.
21
                   Defendants.
22

23

24

25

26

27


                                               1
     Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 2 of 32 Page ID #:662




 1           IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 26(c) of
 2     the Federal Rules of Civil Procedure and subject to the approval of the Court, by
 3     Helios Streaming, LLC and IdeaHub, Inc. (“Plaintiffs”) and Starz Entertainment,
 4     LCC and Lions Gate Entertainment Corp. (“Defendants”) (collectively, the
 5     “parties”) between the parties and by their respective undersigned counsel, that
 6     this Stipulation and Order shall govern the handling of documents, depositions,
 7     deposition exhibits, interrogatory responses, admissions, and any other
8      information produced, given, or exchanged by and among the parties and any non-
 9     parties to each of the respective above-captioned action.
10           Accordingly, based upon the agreement of the parties, IT IS HEREBY
11     ORDERED pursuant to Rule 26(c) of the Federal Rules of Civil Procedure that
12     the following Procedures shall be adopted for the protection of confidential and
13     proprietary information:
14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                 1
     Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 3 of 32 Page ID #:663




 1               PROCEDURES FOR PROTECTION OF CONFIDENTIAL
 2                             AND PROPRIETARY INFORMATION
 3        1.         DEFINITIONS
 4             1.1   Challenging Party: a Party or Non-Party that challenges the
 5     designation of information or items under this Order.
 6             1.2   “CONFIDENTIAL” Information or Items: information (regardless of
 7     how it is generated, stored or maintained) or tangible things that qualify for
8      protection under Federal Rule of Civil Procedure 26(c), and as specified below.
 9                   1.2 (a)      This action is likely to involve trade secrets, customer
10     and pricing lists and other valuable research, development, commercial, financial,
11     technical and/or proprietary information for which special protection from public
12     disclosure and from use for any purpose other than prosecution of this action is
13     warranted. Such confidential and proprietary materials and information consist of,
14     among other things, confidential business or financial information, information
15     regarding confidential business practices, or other confidential research,
16     development, or commercial information (including information implicating
17     privacy rights of third parties), information otherwise generally unavailable to the
18     public, or which may be privileged or otherwise protected from disclosure under
19     state or federal statutes, court rules, case decisions, or common law. Accordingly,
20     to expedite the flow of information, to facilitate the prompt resolution of disputes
21     over confidentiality of discovery materials, to adequately protect information the
22     parties are entitled to keep confidential, to ensure that the parties are permitted
23     reasonable necessary uses of such material in preparation for and in the conduct of
24     trial, to address their handling at the end of the litigation, and serve the ends of
25     justice, a protective order for such information is justified in this matter. It is the
26     intent of the parties that information will not be designated as confidential for
27     tactical reasons and that nothing be so designated without a good faith belief that

                                                    2
     Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 4 of 32 Page ID #:664




 1     it has been maintained in a confidential, non-public manner, and there is good
 2     cause why it should not be part of the public record of this case.
 3           1.3    Counsel (without qualifier): Outside Counsel of Record, as defined
 4     below, as well as their support staff and Professional Vendors, as defined below,
 5     acting on their behalf.
 6           1.4    Designated In-House Counsel: In-House Counsel who have access to
 7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this
8      matter.
 9           1.5    Designating Party: a Party or Non-Party that designates information
10     or items that it produces in disclosures or in responses to discovery as
11     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
12     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
13           1.6    Disclosure or Discovery Material: all items or information, regardless
14     of the medium or manner in which it is generated, stored, or maintained
15     (including, among other things, testimony, transcripts, and tangible things), that
16     are produced or generated in disclosures or responses to discovery in the above-
17     captioned actions.
18           1.7    Expert: a person with specialized knowledge or experience in a
19     matter pertinent to the respective litigations who (1) has been retained by a Party
20     or its counsel to serve as an expert witness or as a consultant in one or more of the
21     above-captioned actions, (2) is not a current employee of a Party or of a Party’s
22     competitor, and (3) at the time of retention, is not anticipated to become an
23     employee of a Party or of a Party’s competitor.
24           1.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
25     Information or Items: extremely sensitive “CONFIDENTIAL Information or
26     Items,” disclosure of which to another Party or Non-Party would create a
27     substantial risk of serious harm that the Designating Party reasonably believes

                                                  3
     Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 5 of 32 Page ID #:665




 1     could not be avoided by less restrictive means.
 2           1.9    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
 3     Items: extremely sensitive “CONFIDENTIAL Information or Items” representing
 4     computer code (i.e., computer instructions and data definitions expressed in a
 5     form suitable for input to an assembler, compiler or other translator) and
 6     associated comments and revision histories, disclosure of which to another Party
 7     or Non-Party would create a substantial risk of serious harm that the Designating
8      Party reasonably believes could not be avoided by less restrictive means.
 9           1.10 In-House Counsel: attorneys who are employees of a Party to one of
10     the above-captioned actions. In-House Counsel does not include Outside Counsel
11     of Record or any other outside counsel.
12           1.11 Outside Counsel of Record: attorneys who are not employees of a
13     Party to an above-captioned action but are retained to represent or advise a Party
14     to that action and have appeared in the action on behalf of that Party or are
15     affiliated with a law firm which has appeared on behalf of that Party.
16           1.12 Party: a party to an above-captioned action, including all of its
17     officers, directors, employees, consultants, retained experts, and Outside Counsel
18     of Record (and their support staffs).
19           1.13 Producing Party: a Party or Non-Party that produces Disclosure or
20     Discovery Material in an above-captioned action.
21           1.14 Professional Vendors: persons or entities that provide litigation
22     support services (e.g., photocopying, videotaping, translating, preparing exhibits
23     or demonstrations, and organizing, storing, or retrieving data in any form or
24     medium) and their employees and subcontractors.
25           1.15 Protected Material: any Disclosure or Discovery Material that is
26     designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
27     ATTORNEYS’ EYES ONLY,” or as “HIGHLY CONFIDENTIAL – SOURCE

                                                  4
     Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 6 of 32 Page ID #:666




 1     CODE.”
 2             1.16 Receiving Party: a Party that receives Disclosure or Discovery
 3     Material from a Producing Party.
 4        2.         SCOPE
 5             The protections conferred by this Stipulation and Order cover not only
 6     Protected Material (as defined above), but also (1) any information copied or
 7     extracted from Protected Material; (2) all copies, excerpts, summaries, or
8      compilations of Protected Material; and (3) any testimony, conversations, or
 9     presentations by Parties or their Counsel that might reveal Protected Material.
10     However, the protections conferred by this Stipulation and Order do not cover the
11     following information: (a) any information that is in the public domain at the time
12     of disclosure to a Receiving Party or becomes part of the public domain after its
13     disclosure to a Receiving Party as a result of publication not involving a violation
14     of this Order, including becoming part of the public record through trial or
15     otherwise; and (b) any information known to the Receiving Party prior to the
16     disclosure or obtained by the Receiving Party after the disclosure from a source
17     who obtained the information lawfully and under no obligation of confidentiality
18     to the Designating Party.
19             For clarity, nothing herein shall affect the right of the Designating Party to
20     disclose to its officers, directors, employees, attorneys, consultants or Experts, or
21     to any other person, its own information. Such disclosure shall not waive the
22     protections of this Protective Order and shall not entitle other Parties or their
23     attorneys to disclose such information in violation of it, unless by such disclosure
24     of the Designating Party the information becomes public knowledge. Similarly,
25     the Protective Order shall not preclude a Party from showing its own information
26     to its officers, directors, employees, attorneys, consultants or experts, or to any
27     other person, which information has been filed under seal by another Party.

                                                    5
     Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 7 of 32 Page ID #:667




 1             Any use of Protected Material at trial shall be governed by a separate
 2     agreement or order.
 3        3.          DURATION
 4             Even after final disposition of each of the above-captioned actions, the
 5     confidentiality obligations imposed by this Order shall remain in effect until a
 6     Designating Party agrees otherwise in writing or a court order otherwise directs.
 7     Final disposition shall be deemed to be the later of (1) dismissal of all claims and
8      defenses in an action, with or without prejudice; and (2) final judgment herein
 9     after the completion and exhaustion of all appeals, rehearings, remands, trials, or
10     reviews of that action, including the time limits for filing any motions or
11     applications for extension of time pursuant to applicable law.
12        4.          DESIGNATING PROTECTED MATERIAL
13             4.1    Exercise of Restraint and Care in Designating Material for
14     Protection. Each Party or Non-Party that designates information or items for
15     protection under this Order must take care to limit any such designation to
16     material that qualifies under the appropriate standards.
17             If it comes to a Designating Party’s attention that information or items that
18     it designated for protection do not qualify for protection at all or do not qualify for
19     the level of protection initially asserted, that Designating Party must promptly
20     notify all other Parties in its respective action that it is withdrawing the mistaken
21     designation.
22             4.2    Manner and Timing of Designations. Except as otherwise provided
23     in this Order (see, e.g., second paragraph of section 4.2(a) below), or as otherwise
24     stipulated or ordered, Disclosure or Discovery Material that qualifies for
25     protection under this Order must be clearly so designated before the material is
26     disclosed or produced.
27             Designation in conformity with this Order requires:

                                                   6
     Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 8 of 32 Page ID #:668




 1                  (a)    for information in documentary form (e.g., paper or electronic
 2     documents, but excluding transcripts of depositions or other pretrial or trial
 3     proceedings), that the Designating Party affix, to each page that contains protected
 4     material (or, in the event that is not practicable, to the first page of the document),
 5     the legend: (i) for “CONFIDENTIAL” Information or Items,
 6     “CONFIDENTIAL,” “CONFIDENTIAL--SUBJECT TO PROTECTIVE
 7     ORDER”; (ii) for “HIGHLY CONFIDENTIAL--ATTORNEYS’ EYES ONLY”
8      Information or Items, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 9     ONLY,” or “HIGHLY CONFIDENTIAL--SUBJECT TO PROTECTIVE
10     ORDER--ATTORNEYS’ EYES ONLY”, and (iii) for “HIGHLY
11     CONFIDENTIAL – SOURCE CODE” Information or Items, “HIGHLY
12     CONFIDENTIAL -- SOURCE CODE” OR “HIGHLY CONFIDENTIAL--
13     SUBJECT TO PROTECTIVE ORDER--SOURCE CODE.”.
14                  A Party or Non-Party that makes original documents or materials
15     available for inspection need not designate them for protection until after the
16     inspecting Party has indicated which material it would like copied and produced.
17     During the inspection and before the designation, all of the material made
18     available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
19     ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
20     documents it wants copied and produced, the Producing Party must determine
21     which documents, or portions thereof, qualify for protection under this Order.
22     Then, before producing the specified documents, the Producing Party must affix
23     the appropriate legend (as set forth above) to each page that contains Protected
24     Material.
25                  (b)    for testimony given in deposition or in other pretrial or trial
26     proceedings, that: (i) the Designating Party identify on the record, before the close
27     of the deposition, hearing, or other proceeding, all protected testimony and specify

                                                   7
     Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 9 of 32 Page ID #:669




 1     the level of protection being asserted, or (ii) within fourteen days after receiving
 2     the deposition transcript, the Designating Party advises the Receiving Party and
 3     court reporter that it is assigning a confidentiality designation to some or all of the
 4     transcript. When it is impractical to identify separately each portion of testimony
 5     that is entitled to protection and it appears that substantial portions of the
 6     testimony may qualify for protection, the Designating Party may invoke on the
 7     record (before the deposition, hearing, or other proceeding is concluded) a right to
8      place the entirety of the testimony under the protection of this Order.
 9                  Parties shall give the other parties notice if they reasonably expect a
10     deposition, hearing or other proceeding to include Protected Material so that the
11     other parties can ensure that only authorized individuals who have signed the
12     “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
13     proceedings. The use of a document as an exhibit at a deposition shall not in any
14     way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
15     – ATTORNEYS’ EYES ONLY.”
16                  Transcripts containing Protected Material shall have an obvious
17     legend on the title page that the transcript contains Protected Material, and the title
18     page shall be followed by a list of all pages (including line numbers as
19     appropriate) that have been designated as Protected Material and the level of
20     protection being asserted by the Designating Party. The Designating Party shall
21     inform the court reporter of these requirements.
22                  (c)    for information produced in some form other than
23     documentary and for any other tangible items, that the Designating Party affix in a
24     prominent place on the exterior of the container or containers in which the
25     information or item is stored the legend “CONFIDENTIAL” or “HIGHLY
26     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
27     CONFIDENTIAL – SOURCE CODE”.

                                                   8
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 10 of 32 Page ID #:670




 1           4.3   Inadvertent Failures to Designate. An inadvertent failure to designate
 2   qualified information or items does not, standing alone, waive the Producing
 3   Party’s right to secure protection under this Order for such material. Upon timely
 4   correction of a designation after recognition by a Producing Party, the Receiving
 5   Party must make reasonable efforts to assure that the material is treated in
 6   accordance with the provisions of this Order.
 7           4.4   Right to Seek Additional Protections. This Order is entered without
8    prejudice to the right of any Party to seek additional protections from the Court as
 9   may be necessary under particular circumstances.
10      5.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
11           5.1   Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time. Unless a prompt challenge to a
13   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
14   substantial unfairness, unnecessary economic burdens, or a significant disruption
15   or delay of the litigation, a Party does not waive its right to challenge a
16   confidentiality designation by electing not to mount a challenge promptly after the
17   original designation is disclosed.
18           5.2   Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process by providing written notice of each designation it is challenging
20   and describing the basis for each challenge. To avoid ambiguity as to whether a
21   challenge has been made, the written notice must recite that the challenge to
22   confidentiality is being made in accordance with this specific paragraph of the
23   Protective Order. The parties shall attempt to resolve each challenge in good faith
24   and must begin the process by conferring directly (in voice to voice dialogue,
25   unless other forms of communication prove sufficient) within 14 days of the date
26   of service of notice. In conferring, the Challenging Party must explain the basis
27   for its belief that the confidentiality designation was not proper and must give the

                                                 9
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 11 of 32 Page ID #:671




 1   Designating Party an opportunity to review the designated material, to reconsider
 2   the circumstances, and, if no change in designation is offered, to explain the basis
 3   for the chosen designation. A Challenging Party may proceed to the next stage of
 4   the challenge process only if it has engaged in this meet and confer process first or
 5   establishes that the Designating Party is unwilling to participate in the meet and
 6   confer process in a timely manner.
 7           5.3   Judicial Intervention. If the Parties cannot resolve a challenge
8    without court intervention, the Challenging Party may seek relief from the Court,
 9   provided it certifies that it has complied with all meet-and-confer requirements
10   under this Order and the Local Rules of this Court. The burden of persuasion in
11   any such challenge proceeding shall be on the Designating Party.
12      6.         ACCESS TO AND USE OF PROTECTED MATERIAL
13           6.1   Basic Principles. Absent further Order from the Court, the Receiving
14   Party may use Protected Material that is disclosed or produced by another Party or
15   by a Non-Party only for prosecuting, defending, or attempting to settle the above-
16   captioned action; the Protected Material may not be used for any other purpose.
17   Protected Material may be disclosed only to the categories of persons and under
18   the conditions described in this Order. When the litigation has been terminated, a
19   Receiving Party must comply with the provisions of section 14 below (FINAL
20   DISPOSITION).
21           Protected Material must be stored and maintained by a Receiving Party at a
22   location and in a secure manner that ensures that access is limited to the persons
23   authorized under this Order.
24           6.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
25   otherwise ordered by the court or permitted in writing by the Designating Party,
26   each Receiving Party may disclose any information or item designated
27   “CONFIDENTIAL” only to:

                                                10
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 12 of 32 Page ID #:672




 1                (a)    the Receiving Party’s Outside Counsel of Record in the above-
 2   captioned action, as well as employees of said Outside Counsel of Record to
 3   whom it is reasonably necessary to disclose the information for the above-
 4   captioned litigation;
 5                (b)    current (at the time of disclosure) officers, directors, or
 6   employees (including In-House Counsel) of the Receiving Party to whom
 7   disclosure is reasonably necessary for the litigation in which said information is
8    produced, and who have signed the “Acknowledgment and Agreement to Be
 9   Bound” (Exhibit A);
10                (c)    Experts (as defined in this Order) of the Receiving Party in
11   connection with the above-captioned the litigation, who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and as to whom the
13   procedures set forth in paragraph 6.5(a), below, have been followed;
14                (d)    the court and its personnel;
15                (e)    court reporters and their staff, professional jury or trial
16   consultants, and Professional Vendors to whom disclosure is reasonably necessary
17   for the above-captioned litigation;
18                (f)    during their depositions, witnesses in the action to whom
19   disclosure is reasonably necessary, unless otherwise agreed by the Designating
20   Party or ordered by the court. Pages of transcribed deposition testimony or
21   exhibits to depositions that reveal Protected Material must be separately bound by
22   the court reporter and may not be disclosed to anyone except as permitted under
23   this Stipulated Protective Order. Nothing in this provision shall prevent Counsel
24   from disclosing any evidence or document to a witness during cross-examination;
25   and
26                (g)    the author or recipient of a document containing the
27   information or a custodian or other person who otherwise possessed or knew the

                                                 11
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 13 of 32 Page ID #:673




 1   information or is employed by the Designating Party.
 2                 (h)   other persons or entities, solely as agreed in writing by Outside
 3   Counsel of Record of each Party.
 4          6.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
 6   in writing by the Designating Party, a Receiving Party may disclose any
 7   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
8    EYES ONLY” only to:
 9                 (a)   the Receiving Party’s Outside Counsel of Record in the action
10   in which it is produced, as well as employees of said Outside Counsel of Record
11   to whom it is reasonably necessary to disclose the information in that particular
12   litigation;
13                 (b)   Designated In-House Counsel of the Receiving Party (1) to
14   whom disclosure is reasonably necessary for this litigation, and (2) the name(s) of
15   the Designated In-House Counsel have been provided in this Order, in an Exhibit
16   attached hereto, or have been otherwise agreed to by the Parties;
17                 (c)   Experts (as defined in this Order) of the Receiving Party in
18   connection with the above-captioned litigation, who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and as to whom the
20   procedures set forth in paragraph 6.5(a), below, have been followed;
21                 (d)   the court and its personnel;
22                 (e)   court reporters and their staff, professional jury or trial
23   consultants, and Professional Vendors to whom disclosure is reasonably necessary
24   for the litigation in which it is produced; and
25                 (f)   the author or recipient of a document containing the
26   information or a custodian or other person who otherwise possessed or knew the
27   information or is employed by the Designating Party

                                                 12
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 14 of 32 Page ID #:674




 1                 (g)    other persons or entities, solely as agreed in writing by Outside
 2   Counsel of Record of each Party.
 3          6.4    Disclosure of “HIGHLY CONFIDENTIAL – SOURCE CODE”
 4   Information or Items. Unless otherwise ordered by the court or permitted in
 5   writing by the Designating Party, a Receiving Party may disclose any information
 6   or item designated “HIGHLY CONFIDENTIAL – SOURCE CODE” only to the
 7   following persons:
8                  (a)    the Receiving Party’s Outside Counsel of Record in the above-
 9   captioned action in which it is produced as well as employees of such Outside
10   Counsel of Record to whom it is reasonably necessary to disclose the information
11   for that particular litigation;
12                 (b)    Experts (as defined in this Order) of the Receiving Party (1) to
13   whom disclosure is reasonably necessary for the litigation in which it is produced,
14   (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
15   A), and (3) as to whom the procedures set forth in paragraph 6.5(a), below, have
16   been followed; and
17                 (c)    the court and its personnel;
18                 (d)    court reporters and their staff, professional jury or trial
19   consultants, and Professional Vendors to whom disclosure is reasonably necessary
20   for the litigation in which it is produced; and
21                 (e)    the author or recipient of a document containing the
22   information or a custodian or other person who otherwise possessed or knew the
23   information or is employed by the Designating Party.
24          6.5    Procedures for Approving or Objecting to Disclosure of
25   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
27   Items to Experts.

                                                  13
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 15 of 32 Page ID #:675




 1                (a)    Unless otherwise ordered by the court or agreed to in writing
 2   by the Designating Party, a Receiving Party that seeks to disclose to an Expert (as
 3   defined in this Order) any information or item that has been designated
 4   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to
 6   paragraphs 6.2(c), 6.3(c) and 6.4(b) first must make a written disclosure via e-mail
 7   to the Designating Party’s Outside Counsel of Record that (1) sets forth the full
8    name of the Expert and the city and state of his or her primary residence, (2)
 9   attaches a copy of the Expert’s current resume, including a list of publications
10   from the past ten years, and (3) identifies (by name and number of the case and
11   location of court) any litigation in connection with which the Expert has offered
12   expert testimony, including through a declaration, report, or testimony at a
13   deposition or trial, during the preceding four years. The Designating Party shall
14   have seven (7) business days after such notice is given to object in writing via e-
15   mail to the Receiving Party’s Outside Counsel of Record that made the written e-
16   mail request disclosing the Expert.
17                (b)    A Receiving Party that makes a request and provides the
18   information specified in the preceding respective paragraphs shall not disclose the
19   subject Protected Material to the identified Expert until expiration of the 7-day
20   notice period. Any such objection must set forth in detail the grounds on which it
21   is based. If during the notice period the Designating Party serves an objection
22   upon the Receiving Party desiring to disclose Protected Material to the Expert,
23   there shall be no disclosure of Protected Material to such individual pending
24   resolution of the objection.
25                (c)    A Receiving Party that receives a timely written objection
26   must meet and confer with the Designating Party (through direct voice to voice
27   dialogue) to try to resolve the matter by agreement within seven (7) business days

                                               14
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 16 of 32 Page ID #:676




 1   after the written objection is served. The Designating Party and/or Receiving Party
 2   shall then have fourteen (14) business days after such objection is served to, if no
 3   agreement is reached, seek relief from the Court, provided it certifies that it has
 4   complied with all meet-and-confer requirements under this Order and the Local
 5   Rules of this Court. Any motion filed pursuant to this paragraph must describe
 6   the circumstances with specificity, and set forth in detail the reasons why the
 7   disclosure to the Expert should not be made. In addition, any such motion must
8    be accompanied by a competent declaration describing the parties’ efforts to
 9   resolve the matter by agreement (i.e., the extent and the content of the meet and
10   confer discussions) and setting forth the reasons advanced by the Designating
11   Party for its refusal to approve the disclosure.
12         No document designated by a Designating Party as Protected Material shall
13   be disclosed by a Receiving Party to an Expert until after the individual has signed
14   the “Acknowledgment and Agreement to Be Bound” (Exhibit A). Such written
15   agreement shall be retained by the Outside Counsel of Record for the party that
16   has retained the Expert, but need not be disclosed to any other Party.
17         In any such proceeding, the Designating Party opposing disclosure to the
18   Expert shall bear the burden of proving that the risk of harm that the disclosure
19   would entail (under the safeguards proposed) outweighs the Receiving Party’s
20   need to disclose the Protected Material to its Expert.
21         6.6    It is understood that Outside Counsel of Record for a Party may give
22   advice and opinions to his or her client based on his or her evaluation of
23   information designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
24   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
25   CODE” which is provided from the opposing Party to such Outside Counsel of
26   Record in his or her respective action, provided that such rendering of advice and
27   opinions shall not reveal the content of such information, other than in summary

                                                15
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 17 of 32 Page ID #:677




 1   form, except by prior written agreement with counsel for the Designating Party.
 2   For the avoidance of doubt, nothing in this provision permits the use or disclosure
 3   by a party in one of the above-captioned actions of Confidential Information or
 4   Items originally produced by a Defendant in another of the above-captioned
 5   actions absent agreement of the producing Defendant and/or separate order of the
 6   Court.
 7      7.          PROSECUTION BAR
8             7.1   Prosecution Bar. Individuals associated with a Receiving Party who
 9   directly or indirectly review any technical HIGHLY CONFIDENTIAL –
10   ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE
11   information other than financial data or non-technical business information
12   (“Prosecution Bar Information”) are prohibited from being involved, directly or
13   indirectly, in the prosecution of patent applications (including without limitation
14   advising on, consulting on, preparing, prosecuting, drafting, editing or amending
15   of the applications, specifications, claims or responses to office actions, or
16   otherwise affecting the disclosure in patent applications or specifications or the
17   scope of claims in patents or patent applications, or supervision of the
18   aforementioned) or amending or seeking to amend patent claims in administrative
19   proceedings for the examination or reexamination of a patent application relating
20   to the patents that Plaintiff has accused Defendant of infringing in the above-
21   captioned litigation, before any foreign or domestic agency, including without
22   limitation the United States Patent and Trademark Office, if such prosecution or
23   administrative proceeding (e.g., patent application filing) was commenced less
24   than two years following the final termination of this action (including any
25   appeals). This prosecution bar does not prevent an individual from participating
26   in a reexamination, inter partes review, or other post-grant review proceedings
27   involving the patents-at-issue or patents related thereto or the subject matter of

                                                16
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 18 of 32 Page ID #:678




 1   such Prosecution Bar Information, except that the individual is prohibited from
 2   participating directly or indirectly in the drafting or modification of any claim or
 3   amendment to any claim. Nothing herein shall prevent any person from sending
 4   non-confidential prior art to an attorney involved in patent prosecution for
 5   purposes of ensuring that such prior art is submitted to the U.S. Patent and
 6   Trademark Office (or any similar agency of a foreign government) in order to
 7   comply with such person’s duty of candor. Nothing in this provision shall
8    prohibit any Counsel or In-House Counsel from discussing any aspect of this case
 9   that is reasonably necessary for the prosecution or defense of the claims in this
10   litigation. The parties expressly agree that the prosecution bar set forth herein
11   shall be personal to any attorney who reviews Prosecution Bar Information and
12   shall not be imputed to any other persons or attorneys at the attorneys’ law firm.
13      8.        SOURCE CODE
14                (a)    To the extent production of source code becomes necessary in
15   this case, a Producing Party may designate source code as “HIGHLY
16   CONFIDENTIAL - SOURCE CODE” if it comprises or includes confidential,
17   proprietary or trade secret source code. Source code includes, but is not limited
18   to, files in computer programming languages, including, but not limited to, C++,
19   Java, and Flash. For the avoidance of doubt, the Producing Party may designate
20   as source code make files, link files, intermediate output files, executable files,
21   header files, resource files, library files, module definition files, map files, object
22   files, linker files, browse info files, debut files, algorithms, pseudocode, object
23   code, microcode, register transfer language, hardware description language,
24   manifests, and other human-readable files used in the generation, building or
25   compiling of software or firmware, as well as any and all programmer notes,
26   annotations, and other comments of any time thereto and accompanying the code.
27   Production or designation of Confidential Source Code shall not be construed as a

                                                 17
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 19 of 32 Page ID #:679




 1   representation or admission by a party that Confidential Source Code is properly
 2   discoverable in this action, nor does the inclusion of Confidential Source Code as
 3   part of this agreement obligate any party to produce Confidential Source Code.
 4                (b)    Protected Material designated as “HIGHLY CONFIDENTIAL
 5   – SOURCE CODE” may be disclosed only to the individuals as set forth in
 6   Paragraph 6.4, who have been identified to the Producing Party at least three
 7   calendar days in advance of the first time such person reviews the source code.
8                 (c)    The following additional restrictions shall apply to the
 9   inspection and production of HIGHLY CONFIDENTIAL - SOURCE CODE,
10   unless otherwise advised in writing by the Designating Party or otherwise Ordered
11   by the Court:
12                       (i)     Any source code shall be made available for inspection,
13   in electronic (e.g., native) format. The Producing Party shall produce source code
14   for inspection in electronic (e.g., native) format at the office of its outside counsel
15   in California, or at another location agreed to in writing by the parties. Any single
16   reviewing session (conducted during one business day or during consecutive
17   business days of review) shall be conducted during regular business hours (9:00
18   A.M. to 6:00 P.M. local time) on at least three (3) calendar days’ written
19   (including email) notice, or during such other hours as may be mutually and
20   reasonably agreed upon on reasonable notice.
21                       (ii)    Source code shall be produced for inspection and review
22   subject to the following provisions, unless otherwise agreed by the Producing
23   Party:
24                       (iii)   The source code shall be made available for inspection
25   on a secured computer (i.e., the computer may not be linked to any network,
26   including a local area network, an intranet, or the Internet, and may not be
27   connected to any printer or storage device other than the internal hard disk drive

                                                 18
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 20 of 32 Page ID #:680




 1   of the computer) in a secured location at the offices of the Producing Party’s
 2   outside litigation counsel (the “Source Code Computer”). The Source Code
 3   Computer may be password protected and shall have the Source Code stored on a
 4   hard drive contained inside the computer. The Producing Party shall produce
 5   source code in computer searchable format on the stand-alone computer. The
 6   Source Code computer shall include software utilities available to the Producing
 7   Party which will allow counsel and experts to view and search the source code.
8    At a minimum, these utilities must provide the ability to (a) view, search, and line-
 9   number any source file, and (b) search for a given pattern of text through a
10   number of files. The Source Code Computer shall, at the Receiving Party’s
11   request made at least seven (7) days in advance of the inspection, include
12   reasonable and commercially-available analysis tools appropriate for the type of
13   Source Code (if there is a cost for the analysis tools, the Receiving Party shall bear
14   the cost of such tools). To the extent that such tools record local working files or
15   other records reflecting work performed by the Receiving Party, such files and
16   records shall not be reviewed, altered, or deleted by the Producing Party.
17                       (iv)   The Receiving Party shall not make any copies of the
18   source code, whether physical, electronic or otherwise, and may not remove
19   anything from the Source Code Computer, except for: (1) print outs of the source
20   code in accordance with 8(c)(iii), and (2) such other uses to which the parties may
21   agree in writing. The Producing Party shall provide means for the Receiving
22   Party to identify print outs during the review. Use or possession of any
23   input/output device (e.g., USB memory stick, mobile phone or tablet, camera or
24   any camera enabled device, CD, floppy disk, portable hard drive,
25   laptop/computer, or any device that can access the Internet or any other network
26   or external system, et cetera) is prohibited while accessing the Source Code
27   Computer. The Receiving Party shall not use any outside electronic device to

                                                19
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 21 of 32 Page ID #:681




 1   copy, record, photograph or otherwise reproduce the source code in any way. The
 2   Producing Party may exercise supervision from outside the review location over
 3   the Receiving Party when the Receiving Party is in the location with the Source
 4   Code Computer. Such supervision, however, shall not entail review of any work
 5   product generated by the Receiving Party (e.g., monitoring the screen of the
 6   Source Code Computer, monitoring any surface reflecting any notes or work
 7   product of the Receiving Party, or monitoring the key strokes of the Receiving
8    Party. There will be no video supervision by any Producing Party.
 9                       (v)    The electronic source code shall be produced as it is
10   kept in the normal course of business, or as it would be collected in the normal
11   course of business. The Receiving Party’s outside counsel and/or Experts shall be
12   entitled to take handwritten notes relating to the source code. Such notes shall be
13   labeled “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such notes may
14   include excerpts of the source code when reasonably necessary to guide the note
15   taker’s use of later-requested paper copies of the source code. Otherwise, no
16   copies of all or any portion of the source code may leave the room in which the
17   source code is inspected except as otherwise provided in this Protective Order.
18   Further, no other written or electronic record of the source code is permitted
19   except as otherwise provided in this Protective Order.
20                       (vi)   The source code provider shall provide a manifest of the
21   contents of the computer to include a list of source code files available for review
22   to the extent that is reasonably practicable.
23                       (vii) No notes may be taken during the source code review
24   except as specified in section 8(c)(v).
25                       (viii) The Receiving Party may request one (1) hard copy print
26   out of the specific lines, pages, or files of the Source Code that the Receiving
27   Party believes in good faith are necessary to understand a relevant feature of an

                                                20
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 22 of 32 Page ID #:682




 1   accused instrumentality. In no event may the Receiving Party request print outs of
 2   entire files as an alternative to reviewing Source Code in the first instance.
 3   However, if the Receiving Party needs additional time to review relevant Source
 4   Code, such additional time shall not be unreasonably denied to the Receiving
 5   Party and the parties shall work together in good faith to ensure that the Receiving
 6   Party has adequate time to review the Source Code. In the event that the
 7   Receiving Party requests more than 40 consecutive pages, or an aggregate of more
8    than 800 pages, of print outs of source code, the parties shall have a meet and
 9   confer in good faith. In the event that the parties cannot reach a resolution, the
10   parties shall proceed under Local Rule 37-2. If the Producing Party objects in any
11   manner to the production of the requested source code (e.g., the request is too
12   voluminous), the Producing Party shall make such objection known to the
13   Receiving Party within five (5) business days of the identification of any files by
14   the Receiving Party. If, after meeting and conferring, the Producing Party and the
15   Receiving Party cannot resolve the objection, the Producing Party shall be entitled
16   to seek a judicial resolution of whether or not the identified source code in
17   question is reasonably necessary to any case preparation activity. At the request
18   of the Receiving Party, in the absence of any objection the Producing Party shall
19   provide within seven (7) business days of such request, paper copies of the source
20   code identified at the time of inspection by the Receiving Party. The Producing
21   Party shall print, label such files with the file’s complete path name, and append
22   production numbers and the designation “HIGHLY CONFIDENTIAL – SOURCE
23   CODE” or “HIGHLY CONFIDENTIAL--SUBJECT TO PROTECTIVE
24   ORDER--SOURCE CODE.” The paper copies must be kept in a secured location
25   (i.e., an access-restricted location such as a restricted conference room or locked
26   drawer) at the offices of the Receiving Party’s Outside Counsel at all times. The
27   Receiving Party may make no more than five additional paper copies of any

                                                21
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 23 of 32 Page ID #:683




 1   portions of the source code files, not including copies attached to court filings.
 2   The Receiving Party shall only make additional paper copies if such additional
 3   copies are (1) necessary to prepare court filings, pleadings, or other papers
 4   (including a testifying expert’s expert report), or (2) necessary for deposition, at
 5   the conclusion of which all copies except the copy used as an exhibit or copies
 6   retained by Producing Party’s counsel shall be destroyed. The Receiving Party
 7   shall request printing of only such portions as are relevant to the claims and
8    defenses in the case and are reasonably necessary for such purpose. Such
 9   printouts are to be of minimum 10-point, fixed-width font, and shall not exceed
10   sixty-five (65) lines of text per page. The Producing Party may challenge the
11   amount of source code requested in hard copy form pursuant to the dispute
12   resolution procedure and timeframes set forth herein whereby the Producing Party
13   is the “Challenging Party,” and the Receiving Party is the “Designating Party” for
14   purposes of dispute resolution.
15                       (ix)   Except as provided in this Protective Order, the
16   Receiving Party shall not make any electronic copies of the electronic source code
17   (e.g., Receiving Party may not create electronic images, or any other images, or
18   make electronic copies, of the source code from any paper copy of source code for
19   use in any manner--including by way of example only, the Receiving Party and
20   any persons receiving source code from Receiving Party may not scan the source
21   code to a PDF or photograph the code). The Receiving Party may make and use
22   snippets and images of the source code if necessary for court filings, expert
23   reports, discovery responses and other similar documents. All such documents
24   shall be clearly marked “HIGHLY CONFIDENTIAL – SOURCE CODE” and, if
25   filed, shall be filed under seal. Unless agreed in advance by the parties in writing,
26   images or copies of source code shall not be included in correspondence between
27   the parties (references to production numbers shall be used instead).

                                                22
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 24 of 32 Page ID #:684




 1                          (x)    Materials inadvertently left by the Receiving Party in the
 2   source code viewing room do not operate as a waiver of the attorney work product
 3   doctrine or any other applicable privilege and shall be returned to the owner
 4   promptly. The Producing Party shall not be responsible for any items left in the
 5   source code viewing room.
 6                          (xi)   Copies of source code that are marked as deposition
 7   exhibits shall not be provided to the court reporter or attached to deposition
8    transcripts; rather, the deposition record will identify the exhibit by its production
 9   numbers and the Party that brought the source code to the deposition will keep
10   possession of the marked deposition source code exhibit. If the deposition exhibit
11   has been marked up or altered in any way by the deponent, the Receiving Party
12   shall store the exhibit in its marked form and provide one copy to outside counsel
13   for the other Party.
14                          (xii) Outside litigation counsel for the Receiving Party with
15   custody of HIGHLY CONFIDENTIAL--SOURCE CODE information shall
16   maintain a source code log containing the following information: (1) the identify
17   of each person granted access to the HIGHLY CONFIDENTIAL--SOURCE
18   CODE information, and (2) the first date on which such access was granted.
19   Outside litigation counsel for the Receiving Party shall produce, upon request,
20   each such source code log to the Producing Party within twenty (20) days after the
21   final judgment herein after the completion and exhaustion of all appeals,
22   rehearings, remands, trials, or reviews of that action, including the time limits for
23   filing any motions or applications for extension of time pursuant to applicable law
24                          (xiii) Nothing in this Productive Order shall be construed to
25   limit how a Producing Party may maintain material designated as HIGHLY
26   CONFIDENTIAL-SOURCE CODE.
27


                                                   23
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 25 of 32 Page ID #:685




 1      9.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
 2                 PRODUCED IN OTHER LITIGATION
 3           If a Party is served with a subpoena or a court order issued in other
 4   litigation that compels disclosure of any information or items designated in this
 5   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 6   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party
 7   must:
8                  (a)    promptly notify in writing the Designating Party. Such
 9   notification shall include a copy of the subpoena or court order;
10                 (b)    promptly notify in writing the Party who caused the subpoena
11   or order to issue in the other litigation that some or all of the material covered by
12   the subpoena or order is subject to this Protective Order. Such notification shall
13   include a copy of this Stipulated Protective Order; and
14                 (c)    cooperate with respect to all reasonable procedures sought to
15   be pursued by the Designating Party whose Protected Material may be affected. If
16   the Designating Party timely seeks a protective order, the Party served with the
17   subpoena or court order shall not produce any information designated in this
18   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
19   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a
20   determination by the court from which the subpoena or order issued, unless the
21   Party has obtained the Designating Party’s permission. The Designating Party
22   shall bear the burden and expense of seeking protection in that court of its
23   confidential material—and nothing in these provisions should be construed as
24   authorizing or encouraging a Receiving Party in this action to disobey a lawful
25   directive from another court.
26           Other Proceedings. Any person or party subject to this order who becomes
27   subject to a motion to disclose another party’s information designated

                                                 24
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 26 of 32 Page ID #:686




 1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 2   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to this
 3   order shall promptly notify that party of the motion so that the party may have an
 4   opportunity to appear and be heard on whether that information should be
 5   disclosed.
 6      10.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
 7                  BE PRODUCED IN THIS LITIGATION
8                   (a)    The terms of this Order are applicable to information produced
 9   pursuant to a subpoena by a Non-Party in the above-captioned action and
10   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
12   CODE.” Nothing in these provisions should be construed as prohibiting a Non-
13   Party from seeking additional protections.
14      11.         UNAUTHORIZED DISCLOSURE OF PROTECTED
15                  MATERIAL
16            If a Receiving Party learns that, by inadvertence or otherwise, it has
17   disclosed Protected Material to any person or in any circumstance not authorized
18   under this Stipulated Protective Order, the Receiving Party must immediately (a)
19   notify in writing the Designating Party of the unauthorized disclosures, (b) use
20   its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
21   inform the person or persons to whom unauthorized disclosures were made of all
22   the terms of this Order, and (d) request such person or persons to execute the
23   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
24   Exhibit A.
25      12.         INADVERTENT PRODUCTION OF PRIVILEGED OR
26                  OTHERWISE PROTECTED MATERIAL
27            Pursuant to Federal Rule of Evidence 502, the inadvertent production or

                                                  25
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 27 of 32 Page ID #:687




 1   disclosure of any document or thing (including information and Protected
 2   Material) otherwise protected by the attorney-client privilege, work-product
 3   immunity, or other privilege or immunity shall not operate as a waiver of any such
 4   privilege or immunity. If any Receiving Party recognizes that any Producing
 5   Party (or Non-Party) may have inadvertently produced such protected
 6   information, it shall notify the Producing Party promptly, and follow such
 7   procedures as set forth in this Order. If, after recognizing that privileged
8    information has been produced or disclosed (through notice by a Receiving Party
 9   or otherwise), the Producing Party who made the inadvertent production or
10   disclosure sends to each Receiving Party a written request for return of the
11   inadvertently produced or disclosed document or thing within a reasonably prompt
12   period of time. Within seven (7) business days of receiving such a request, the
13   Receiving Party shall (a) return to the Producing Party all such documents and
14   things identified by the Producing Party as being protected by the attorney-client
15   privilege, work-product immunity, or other privilege or immunity and as having
16   been inadvertently produced, and (b) delete any electronic records thereof (with
17   the exception of back-up tapes or other archival media, which should be treated in
18   accordance with standard retention policies). The Receiving Party shall not utilize
19   the information contained in the inadvertently produced documents or things for
20   any purpose, or disseminate or transmit such information, except as provided in
21   subparagraph (a) below.
22                       (a)   If the Receiving Party wishes to contest that any such
23   document or thing is protected by the attorney-client privilege or by work-product
24   immunity, the Receiving Party shall so notify the Producing Party in writing when
25   the document or thing is returned to the Producing Party (“Notice of Disputed
26   Designation”). The Receiving Party may retain one (1) copy of the document(s)
27   or thing(s) at issue for the purposes of filing a motion to contest the designation.

                                                26
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 28 of 32 Page ID #:688




 1   The copy retained by the Receiving Party must be sequestered, and may not be
 2   used for any purpose except to present the information to the Court for a
 3   determination of the claim of privilege.
 4                       (b)   Within five (5) business days after receiving a Notice of
 5   Disputed Designation, the Producing Party shall provide to the Receiving Party
 6   for each such document or thing a description of the basis for the claim of
 7   privilege or immunity.
8                        (c)   Within five (5) business days after receiving such
 9   description, the Receiving Party may seek relief from the Court to compel
10   production of such documents and things, the protection of which is still disputed.
11   Any motion filed pursuant to this paragraph shall be filed under seal in accordance
12   with the procedures set forth herein for filing Protected Material with the court. If
13   the Receiving Party seek relief from the Court within such five (5) business-day
14   period, the one (1) copy, if any, retained by the Receiving Party as set forth in
15   subparagraph (a) of this section 12 shall be immediately returned to the Producing
16   Party. Likewise, in the event that the Court rejects the Receiving Party’s
17   challenge to the privileged status of the inadvertent production, the one (1) copy,
18   if any, retained by the Receiving Party as set forth in subparagraph (a) of this
19   section 12 shall be immediately returned to the Producing Party.
20                       (d)   With respect to documents and things generated by the
21   Receiving Party, which documents and things contain information derived from
22   such inadvertently produced documents and things, if the Receiving Party does
23   not notify the Producing Party that the Receiving Party disputes the claims of
24   attorney-client privilege or work-product immunity, or if the Court rejects any
25   challenge by the Receiving Party to the privileged status of the inadvertent
26   production, the Receiving Party shall make reasonable efforts to either destroy the
27   derivative documents and things or redact from them all such derivative privilege

                                                27
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 29 of 32 Page ID #:689




 1   or work-product information in a manner such that the derivative information
 2   cannot in any way be retrieved or reproduced.
 3                        (e)    The procedures set forth in this section 12 for
 4   challenging the privileged status of an inadvertent production shall not result in
 5   any waiver of the attorney-client privilege, the work product immunity, or any
 6   other privilege or immunity. There shall be no waiver of the attorney-client
 7   privilege, the work product immunity, or any other privilege or immunity for an
8    inadvertent disclosure or production if the Producing Party complies with the
 9   procedures set forth in this Section 12 with respect to such inadvertent disclosure
10   or production.
11      13.         MISCELLANEOUS
12            13.1 Right to Further Relief. Nothing in this Order abridges the right of
13   any person to seek its modification by the Court in the future.
14            13.2 Right to Assert Other Objections. By stipulating to the entry of this
15   Protective Order no Party waives any right it otherwise would have to object to
16   disclosing or producing any information or item on any ground not addressed in
17   this Stipulated Protective Order. Similarly, no Party waives any right to object on
18   any ground to use in evidence of any of the material covered by this Protective
19   Order.
20            13.3 Filing Protected Material. All documents of any nature, including
21   briefs, that have been designated as “CONFIDENTIAL” or “HIGHLY
22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
23   CONFIDENTIAL – SOURCE CODE” and that are filed with the Court, shall be
24   filed under seal in accordance with the Local Rules of the United States District
25   Court for the Central District of California, The parties filing any brief,
26   memorandum, motion, letter or other document (a “Filing”) under seal with the
27   Court because the Filing would disclose information from a document that is

                                                 28
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 30 of 32 Page ID #:690




 1   otherwise required to be filed under seal pursuant to the provisions of this
 2   Stipulation and Order shall comply with the provisions set forth in this Stipulation
 3   and Order, including the procedures for filing and marking such materials as set
 4   forth above. Any Party who objects to the continued restriction on public access
 5   to any document filed under seal pursuant to the provisions of this Stipulation and
 6   Order shall give written notice of his objection to the Designating Party. A Party
 7   does not waive its right to challenge a confidentiality designation by electing not
8    to mount a challenge promptly after the original designation is disclosed.
 9      14.         FINAL DISPOSITION
10            Within 60 days after the final disposition of an above-captioned action, as
11   defined in paragraph 3, each Receiving Party must return all Protected Material to
12   the Producing Party or destroy such material. Whether the Protected Material is
13   returned or destroyed, the Receiving Party must submit a written certification to
14   the Producing Party (and, if not the same person or entity, to the Designating
15   Party) by the 60-day deadline confirming the return or destruction of the Protected
16   Material. Notwithstanding this provision, Counsel are entitled to retain an
17   archival copy of all pleadings, motion papers, trial, deposition, and hearing
18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
19   reports, attorney work product, and consultant and expert work product, even if
20   such materials contain Protected Material. Any such archival copies that contain
21   or constitute Protected Material remain subject to this Protective Order as set forth
22   in Section 3 (DURATION).
23            15.   ELECTRONICALLY STORED INFORMATION
24            The parties agree to be bound by the Guidelines for the Discovery of
25   Electronically Stored Information (“ESI”) as set forth in the Northern District of
26   California. (See https://cand.uscourts.gov/filelibrary/1117/ESI_Guidelines-12-1-
27   2015.pdf.) The parties will meet and confer regarding ESI in this matter.

                                                 29
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 31 of 32 Page ID #:691




 1

 2
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 3

 4   Dated: May 22, 2020              By: /s/ Jeffrey Francis Craft
                                      Jeffrey Francis Craft (SBN 147186)
 5                                    jcraft@devlinlawfirm.com
 6                                    DEVLIN LAW FIRM LLC
                                      1731 Fox Springs Circle,
 7                                    Newbury Park, CA 91320
8
                                      Attorneys for Plaintiffs Helios Streaming
 9                                    LLC and Ideahub, Inc.
10
     Dated:May 22, 2020               By: /s/ Manny J. Caixeiro
11                                    MANNY J. CAIXEIRO (Bar No. 320473)
12                                    manny.caixeiro@dentons.com
                                      DENTONS US LLP
13                                    601 South Figueroa Street Suite 2500
14                                    Los Angeles, CA 90017

15                                    Attorney for Defendants Starz
16                                    Entertainment, LLC and Lions Gate
                                      Entertainment Corp.
17

18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19

20   Dated:   May 26, 2020                     /s/ Autumn D. Spaeth
                                         THE HONORABLE AUTUMN D. SPAETH
21                                       United States Magistrate Judge
22

23

24

25

26

27


                                         30
 Case 8:19-cv-02140-JVS-ADS Document 45 Filed 05/26/20 Page 32 of 32 Page ID #:692




 1                                        EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4           I,                                [print or type full name], of
 5                         [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issue by the United States District Court for the Central District of California
8    on [DATE] in the case of                                      [insert formal name of
 9   the case and the number and initials assigned to it by the Court]. I agree to
10   comply with and to be bound by all the terms of this Stipulated Protective Order
11   and I understand and acknowledge that failure to so comply could expose me to
12   sanctions and punishment in the nature of contempt. I solemnly promise that I
13   will not disclose in any manner any information or item that is subject to this
14   Stipulated Protective Order to any person or entity except in strict compliance
15   with the provisions of this Order.
16           I further agree to submit to the jurisdiction of the United States District
17   Court for the Central District of California for the purpose of enforcing the terms
18   of this Stipulated Protective Order, even if such enforcement proceedings occur
19   after termination of this action. I hereby appoint
20   [print or type full name] of                                  [print or type full
21   address and telephone number] as my California agent for service of process in
22   connection with this action or any proceedings related to enforcement of this
23   Stipulated Protective Order.
24   Date:
25   City and State where sworn and signed:
26   Printed Name:
27   Signature:

                                                  31
